1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8
9                   IN THE UNITED STATES DISTRICT COURT
10
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,      Case No. 2:15-CR-0184 GEB
14                Plaintiff,
                                    STIPULATION AND ORDER (PROPOSED)
15        v.                        TO ALLOW TRAVEL AND TO MODIFY
                                    CURFEW
16   DAVID J. ZAPPA,
17                Defendant.        JUDGE:   Hon. Edmund F. Brennan
18
19
20        IT IS HEREBY STIPULATED by and between plaintiff, United

21   States of America, and defendant, David J. Zappa, that Mr. Zappa
22
     may travel to Santa Rosa, California, for purposes of vacating
23
     his storage unit there and disposing of property.    The following
24
     conditions have been reviewed and approved by Pretrial Services.
25
26        1. Mr. Zappa may leave his approved residence (Pete’s Place
27          in Sacramento) at 10:00 a.m. on January 24 (Thursday) and
28
                                                     U.S. v. Zappa, 15-cr-184 GEB
               shall return by 9:00 p.m. on January 28 (Monday).
1
2            2. At all times Mr. Zappa shall be monitored by his third-

3              party custodian, his daughter Molly Zappa, and shall

4              spend each evening at her home.   He will be subject to
5              location monitoring throughout his visit using his
6
               existing monitoring equipment.
7
             3. Mr. Zappa may be outside the home with his daughter
8
               between 8:00 a.m. and 9:00 p.m. during each day of his
9
10             visit and shall return to Pete’s Place in Sacramento no

11             later than 9:00 p.m. on January 28.

12           4. Pretrial Services advises that Mr. Zappa is in
13             compliance with his conditions of release.    Pretrial has
14
               reviewed and approved this request, which is similar to
15
               requests granted in 2017 and 2018.
16
             5. Defense counsel shall provide a copy of this order to
17
18             Molly Zappa, who has been Mr. Zappa’s third-party

19             custodian since his release.   Ms. Zappa is aware of her

20             father’s conditions of release and has advised Pretrial
21             Services that she does not have internet service or Wi-Fi
22
               at her house.   Mr. Zappa’s existing conditions (which
23
24   /////

25
     /////
26
27   /////

28
                                                        U.S. v. Zappa, 15-cr-184 GEB
     remain in force) preclude internet and computer access except as
1
2    authorized in advance by Pretrial Services.

3
                                   Respectfully submitted,
4
5                                  HEATHER E. WILLIAMS
                                   Federal Defender
6
7
     Dated: January 23, 2019       /s/ T. Zindel
8                                  TIMOTHY ZINDEL
                                   Assistant Federal Defender
9                                  Attorney for David J. Zappa

10
                                   McGREGOR SCOTT
11                                 United States Attorney

12   Dated: January 23, 2019       /s/ T. Zindel for M. Chernick
                                   MIRA CHERNICK
13                                 Assistant U.S. Attorney
                                   Attorney for Plaintiff
14
15
16
                                 O R D E R
17
18
          The above request is granted.   Mr. Zappa shall follow the
19
     restrictions on his travel as set forth above and defense
20
     counsel shall provide a copy of this order to Molly Zappa.
21
          IT IS SO ORDERED.
22
23   Dated:   January 24, 2019     ____________________________
                                   HON. EDMUND F. BRENNAN
24                                 United States Magistrate Judge
25
26
27
28
                                                     U.S. v. Zappa, 15-cr-184 GEB
